                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

RUDY PEREZ, #01675013                             §

VS.                                               §                  CIVIL ACTION NO. 6:19cv61

BARBARA NEIL                                      §
                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE
         Plaintiff Rudy Perez, an inmate confined at the Michael Unit within the Texas Department

of Justice proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983 alleging

purported violations of his constitutional rights. He names Barbara Neil, Property Manager, as the

sole Defendant. The complaint was referred to the United States Magistrate Judge, the Honorable

John D. Love, for findings of fact, conclusions of law, and recommendations for the disposition of

the case.

         On December 16, 2019, Judge Love issued a Report, (Docket No. 27), recommending that

Defendant’s motion to reurge her motion to dismiss, (Docket No. 24), be granted and that

Plaintiff’s civil rights complaint be dismissed, with prejudice, for the failure to state a claim upon

which relief can be granted. A copy of this Report was sent to Plaintiff at his address, with an

acknowledgement card. The docket reflects that Plaintiff received a copy of the Report on

December 26, 2019, (Docket No. 28). However, to date, no objections to the Report have been

filed.

         Because objections to Judge Love’s Report have not been filed, Plaintiff Perez is barred

from de novo review by the District Judge of those findings, conclusions, and recommendations

and, except upon grounds of plain error, from appellate review of the unobjected-to proposed


                                                  1
factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Docket No. 27), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Defendant’s motion to reurge her motion to dismiss, (Docket No. 24), is

GRANTED. It is also

       ORDERED that the above-styled civil rights lawsuit is DISMISSED, with prejudice, for

the failure to state a claim upon which relief can be granted. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        So ORDERED and SIGNED this 21st day of January, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
